BRITT, Judge.
Defendant first assigns as error the failure of the trial court to grant his motion for a preliminary hearing. We think the question raised by this assignment has been fully settled by the Supreme Court of our State in the following cases: State v. Cason, 267 N.C. 316, 148 S.E. 2d 137 (1966), cert. den. 385 U.S. 1019, 17 L. Ed. 2d 556, 87 S. Ct. 748; Gasque v. State, 271 N.C. 323, 156 S.E. 2d 740 (1967), cert. den. 390 U.S. 1030, 20 L. Ed. 2d 288, 88 S. Ct. 1423. In the Cason case the court held that the waiver of preliminary hearing by a defendant without benefit of counsel cannot amount to a deprivation of defendant’s constitutional rights when no plea is entered at such preliminary hearing. The record before us does not disclose that defendant entered any plea in the police court. In the Gasque case the court reaffirmed what it said in the Cason case; it further held that defendant’s contention that the preliminary hearing afforded the only opportunity to ascertain the evidence of the State before trial, thereby requiring the presence of counsel to obtain this information, was without *706merit since the State’s witnesses can be examined by defendant before trial by permission of the court or the solicitor, or by resort to the writ of habeas corpus. The assignment of error is overruled.
Defendant next assigns as error the failure of the trial court to grant his motion to quash the bill of indictment. Defendant submits no argument as to why the indictment is defective and we find no defect. The assignment of error is overruled.
Finally, defendant assigns as error the entry of judgment against him. We hold that the defendant freely, understandingly and knowingly pleaded guilty to a valid bill of indictment and the sentence imposed was within the limit prescribed by statute. The assignment of error is overruled.
The judgment of the Superior Court is
Affirmed.
Judges Campbell and Vaughn concur.